Citation Nr: 1746525	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  11-31 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1978 to September 1982.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  In March 2014, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  When this matter was previously before the Board (in August 2014) the claim (originally developed and adjudicated strictly as a claim of service connection for the psychiatric diagnosis of PTSD with depression) was recharacterized as stated on the preceding page, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

It is not in dispute that the Veteran has a current psychiatric disability.  What remains to be established is whether that disability is related to his active service-either first manifesting during active service or related to events occurring therein).  While the Board regrets the additional delay inherent in this remand, evidence added to the record since the last remand has raised additional questions that must be resolved.

One of the central difficulties in resolving this matter is the nature of the Veteran's current psychiatric illness, which it appears has impaired his memory and, to at least some extent, his perceptions of reality (i.e., delusions).  (See, e.g., private medical opinion, page 4 (characterizing certain thought processes as delusion and identifying impaired reality testing as a symptom.))  Thus, it is critical that the historical documentary record be complete.  

The record now contains an April 1980 personnel record referencing an Enlisted Performance Evaluation Report for October 1979 through January 1980 that is described as including "derogatory contents."  The time period referenced is consistent with the Veteran's assignment to Sardinia, where he alleges that significant events occurred that resulted in his current psychiatric disability.  However, the April 1980 record does not describe in any detail the contents of the Report, and the referenced Report does not appear in the record before the Board.  As this Report may contain critical evidence that would corroborate the Veteran's account (of particular benefit here, where the Veteran's lay testimony may be unreliable as examiners, including his private provider, have described him as delusional), remand is required for exhaustive development to ensure that the Veteran's complete personnel file is associated with his claims file.

Also, competing-and contradictory-medical opinions have been obtained from a VA examiner and a private psychologist are presented.  Essentially, both agree that the Veteran's background includes sexual trauma and substance abuse, but disagree as to the nature of each.  Specifically, the VA examiner opined that the Veteran experienced sexual abuse as a child and that the reports of military sexual trauma (MST) reflect a postservice delusion.  The VA examiner also opined that the Veteran had a pre-existing substance abuse history that continued during service (i.e., was not precipitated by events in service).  In contrast, the private examiner opined that the reported MST reflects actual events and that the reports of childhood abuse were the delusion.  Additionally, the private examiner opined that any past substance abuse had concluded prior to enlistment and that any relapse during active service is circumstantial evidence in support of the Veteran's claim.

The probative value of each opinion is reduced by imprecision regarding the presumption of soundness and its application in this matter.  A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  No psychiatric disability was noted at entry to service.  Consequently, the presumption of soundness has attached with respect to any psychiatric disability manifested in service, and the rebuttal of such requires clear and unmistakable (obvious or manifest) evidence that the disability predated service.  

Notably, the presumption of soundness does not prohibit consideration of all factual events occurring prior to service.  Said another way, a preservice history of sexual assault is, by itself, a question of historical fact (to which 38 U.S.C.A. § 111 has no applicability).  (As it is possible for a psychiatric disability related to emotional trauma in service to have onset many years after separation, so it must also logically be possible for a psychiatric disability related to a pre-service emotional trauma to have onset many years after separation.)  Furthermore, by the language of the governing regulation, the presumption of soundness applies to injury and disease, which would exclude acts of misconduct (which are not considered disabilities for VA purposes).  Thus, discussion of a primary substance abuse disorder that existed prior to service may not be barred by the presumption of soundness, even if it was not noted at entry.  It appears that the VA opinion may have been provided in accordance with a lesser evidentiary standard than required for the presumption of soundness, and that the private opinion may have improperly discounted evidence based on a misunderstanding of the standard; therefore, they are each inadequate to resolve the question at issue and remand for an additional nexus opinion is warranted.
  
Accordingly, the case is REMANDED for the following:

1.  The AOJ should also arrange for exhaustive development to obtain any outstanding service personnel records, and specifically an Enlisted Performance Evaluation Report for October 1979 through January 1980 (and any other performance evaluations).  All facilities where such records may be stored should be searched.  If any such records have been lost or destroyed (or did not exist), it should be so certified.  The scope of the search must be noted in the record.

2.  When the development requested above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist (who has not previously examined him) to ascertain the nature and likely etiology of his psychiatric disability/ies.  The Veteran's entire record (to include this remand) must be reviewed by the examiner in connection with the examination.  Following examination and interview of the Veteran and review of pertinent medical history, the examiner should offer opinions that respond to the following:

(a)  Please identify (by diagnosis) each acquired psychiatric disability found.  Specifically, does the Veteran have a diagnosis of PTSD based on MST or physical assault during active service?  If PTSD is not diagnosed, indicate clearly what criteria for such diagnosis are found lacking and reconcile such findings with those provided by the Veteran's private examiner, Dr. Boutin. 

(b) Please identify the likely etiology for each acquired psychiatric disability (other than PTSD) diagnosed.  Specifically, is there (i) clear and unmistakable (obvious, manifest, and undebatable) evidence that a currently diagnosed psychiatric disability preexisted the Veteran's service and (ii) if so, is there clear and unmistakable (obvious, manifest, and undebatable) evidence that any preexisting psychiatric disability WAS NOT aggravated (i.e., permanently worsened) during service (or, is it clear and unmistakable (obvious, manifest, and undebatable) that any increase in severity during service was due to natural progress)? 

(c)  If there is no clear and unmistakable evidence that a currently diagnosed psychiatric disability preexisted service, is it at least as likely as not (a 50% or better probability) that it is related to the Veteran's military service/events therein?

In responding, the examiner is asked to reconcile the contradictory opinions provided by the private and prior VA examiners, with particular attention to the reports of childhood abuse, MST and physical assault, substance abuse (prior to and during service), the effects of the Veteran's disability on his credibility with respect to historical events, and the extent to which the (expanded) record supports (or fails to support) the Veteran's claim. 

The examiner must explain the rationale for all opinions.  

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

